
	

113 HR 1621 IH: Help Entrepreneurs Create American Jobs Act of 2013
U.S. House of Representatives
2013-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1621
		IN THE HOUSE OF REPRESENTATIVES
		
			April 18, 2013
			Mr. Johnson of
			 Georgia (for himself, Ms.
			 Norton, Mr. Conyers,
			 Mr. Lewis,
			 Mr. Moran,
			 Mr. Grijalva,
			 Mr. Clay, Mr. Ellison, Ms.
			 Titus, Mr. McDermott,
			 Ms. Brown of Florida,
			 Mr. Van Hollen,
			 Mr. Peters of Michigan,
			 Mr. Cicilline,
			 Mr. Serrano,
			 Mr. Rangel,
			 Mr. Connolly,
			 Mr. Ryan of Ohio,
			 Ms. Lee of California,
			 Mr. Honda,
			 Ms. Wasserman Schultz,
			 Mr. Hastings of Florida,
			 Mr. Chabot,
			 Ms. Schwartz,
			 Ms. Meng, Mr. Rush, Mr.
			 Bentivolio, Ms. Wilson of
			 Florida, Ms. Fudge,
			 Ms. Sewell of Alabama,
			 Mr. Murphy of Florida, and
			 Ms. Jackson Lee) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make
		  permanent the 2010 increase in the deduction for start-up
		  expenditures.
	
	
		1.Short titleThis Act may be cited as the
			 Help Entrepreneurs Create American
			 Jobs Act of 2013.
		2.Increase in
			 deduction for start-up expenses made permanent
			(a)In
			 generalClause (ii) of
			 section 195(b)(1)(A) of the Internal Revenue Code of 1986 is amended—
				(1)by striking
			 $5,000 and inserting $10,000, and
				(2)by striking
			 $50,000 and inserting $60,000.
				(b)Conforming
			 amendmentSubsection (b) of section 195 of such Code is amended
			 by striking paragraph (3).
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
